Citation Nr: 0947148	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  00-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for vitiligo 
(previously claimed as a skin disorder, now claimed as rash 
on back).

2.  Entitlement to service connection for a right foot 
disorder (previously claimed as a right toe disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 1999 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Portland, Oregon, which denied entitlement 
to service connection for a skin disorder (claimed as 
vitiligo) and a right toe disorder (claimed as blow toe). 

In December 2002, a Travel Board hearing was held before a 
Veterans Law Judge at the Portland RO.  A transcript of that 
proceeding has been associated with the claims folder.  That 
Judge is no longer with the Board.  The Veteran was informed 
of this fact in a May 2007 letter from the Board.  He was 
also advised that the law provides that the Veterans Law 
Judge who conducts a hearing in a case shall participate in 
the final determination of a veteran's claim, and was 
afforded the opportunity to testify at a new hearing before 
another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 
38 C.F.R. § 20.707 (2009).  In May 2007, the Board received 
notice from the Veteran that he did not wish to have another 
hearing.  Accordingly, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2009).

The Board has previously considered this appeal.  In a May 
2005 decision, the Board denied the appellant's claims.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("Court").  In an 
Order dated January 2007, the Court vacated the Board 
decision and remanded the matter for readjudication.

Thereafter, in August 2007, the Board issued a second 
decision denying the appellant's claims.  The Veteran again 
appealed the Board's decision to the Court.  In August 2008, 
while the case was pending before the Court, the VA Office of 
General Counsel and the appellant's attorney filed a Joint 
Motion for Remand, requesting that the Court vacate the 
Board's August 2007 decision, and that it remand the case for 
further development and readjudication.  In September 2008, 
the Court granted the parties' Joint Motion, vacated the 
Board's August 2007 decision, and remanded the case to the 
Board for compliance with directives that were specified in 
the Joint Motion.

Additionally, the Board notes that, in April 2009, the RO 
issued a rating decision denying these claims based on a 
determination that new and material evidence had not been 
received since the Board's decision.  However, as the Board's 
decision has been vacated, there is no longer a final 
decision on the part of VA with respect to his original 
claim.  Accordingly, the Board concludes that the April 2009 
rating decision is effectively null and void.  See generally 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1100 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA has a duty, when appropriate, to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Review of the 
claims folder shows that the evidence of record is not 
sufficient upon which to base a decision.  The VCAA states 
that VA has a duty to assist claimants in substantiating 
their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009).  The VA duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran contends that his right foot disorder began in 
service and that his skin disorder appeared in July 1967, 
immediately following his separation from service.  See Joint 
Motion, September 2008.  He further claims that while his 
skin disorder was present in service, he did not report it at 
service separation because he was afraid that he would be 
sent back to Korea and requested that he be able to seek 
treatment at the VA Medical Center in Portland.  See VA Form 
4138, December 2001; Joint Motion, September 2008.  In this 
regard, the Board notes that in Charles v. Principi, 16 Vet. 
App. 370 (2002), the Court held that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

As found by the parties to the Joint Motion, the record 
appears to contain medical evidence suggesting the presence 
of a current skin disorder and right foot/toe disorder, and 
lay evidence suggesting a continuity of symptomatology since 
service.  The requirement under the VCAA for warranting a VA 
examination, that the evidence "indicates" that the 
Veteran's disability "may" be associated with the Veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  In light of the similarly between 
the facts of this case and Charles, and in accordance with 
the concerns raised in the Joint Motion, the Board finds that 
the Veteran should be afforded a VA examination in order to 
obtain a medical opinion regarding his claimed disabilities.  
38 C.F.R. § 3.159(c)(4) (2009).

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through 
February 2002, an attempt should be made to obtain his most 
up-to-date treatment records.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
its possession, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
vitiligo and right toe/foot disorder since 
February 2002 and associate these records 
with the claims folder.  Any negative 
reply should be included in the claims 
folder.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination(s) to 
determine the etiology of his current 
vitiligo and right foot/toe disorder (also 
diagnosed as onycholysis and 
onychomycosis).  The complete claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
Any and all necessary diagnostic tests 
should be performed.  The examiner should 
be asked to indicate whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's vitiligo 
is related to his military service.  The 
examiner should also indicate whether it 
is at least as likely s not that the 
Veteran's right foot/toe disease is 
related to his military service.  The 
examiner should also take the Veteran's 
personal account of his medical history 
into account and note that this has been 
considered.  Any and all opinions must be 
supported by a complete rationale.

The examiner is also advised that the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


